 


110 HRES 1096 EH: Commending the University of Kansas Jayhawks for winning the 2008 National Collegiate Athletic Association Division I basketball championship.
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1096 
In the House of Representatives, U. S.,

April 30, 2008
 
RESOLUTION 
Commending the University of Kansas Jayhawks for winning the 2008 National Collegiate Athletic Association Division I basketball championship. 
 
 
Whereas on April 7, 2008, the University of Kansas Jayhawks defeated the University of Memphis Tigers 75–68 in the final game of the National Collegiate Athletic Association (NCAA) Division I Men’s Basketball Tournament in San Antonio, Texas, on the 20th anniversary of the historic win by the team led by Danny Manning, known as Danny and the Miracles; 
Whereas the Jayhawks now hold 5 men’s basketball national titles, including 3 NCAA men’s basketball championships; 
Whereas with this win, the Jayhawks achieved a school record for all-time season wins, posting a 37–3 record during their run for the title, and finished the season with a 13-game winning streak, securing the Big XII Conference Championship title after starting the season with a 20-game undefeated record, in addition to the 2008 NCAA Division I men’s basketball crown; 
Whereas Kansas head coach Bill Self won his first NCAA title and improved his all-time record at Kansas to 142–32; 
Whereas Kansas guard Mario Chalmers was chosen as the Most Outstanding Player of the Final Four, and was named to the NCAA Final Four All-Tournament Team, along with guard Brandon Rush and forward Darrell Arthur; 
Whereas Kansas seniors Jeremy Case, Darnell Jackson, Sasha Kaun, Russell Robinson, Rodrick Stewart, and Brad Witherspoon ended their collegiate careers with a national championship; 
Whereas the roster of the Kansas Jayhawks also included juniors Brennan Bechard and Matt Kleinmann; sophomores Sherron Collins and Brady Morningstar; and freshmen Cole Aldrich, Chase Buford, Tyrel Reed, and Conner Teahan; 
Whereas the Jayhawks’ student-athletes, coaches, staff, and others associated with the team continue to represent the University of Kansas and the State of Kansas with exemplary sportsmanship, and deserve praise and credit for their efforts and their dedication to the common goal of winning the NCAA men’s basketball championship; 
Whereas the students at the University of Kansas, Jayhawk fans, and members of the Lawrence, Kansas, community showed tremendous class in their celebration of the Jayhawks’ historic win; and 
Whereas the families of the student-athletes, students, alumni, and faculty of the University of Kansas, and all the supporters of the University of Kansas, are to be congratulated for their commitment to, and pride in, the basketball program at the University: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Kansas men’s basketball team for winning the 2008 National Collegiate Athletic Association (NCAA) Division I basketball championship; 
(2)recognizes the achievements of all the student-athletes, coaches, and support staff who were instrumental in helping the University of Kansas men’s basketball team win its 3rd NCAA Division I basketball championship and 5th national championship; and 
(3)respectfully requests the Clerk of the House of Representatives to transmit a copy of this resolution to— 
(A)the University of Kansas for appropriate display; 
(B)Robert Hemenway, the Chancellor of the University of Kansas; 
(C)Lew Perkins, the Athletic Director of the University of Kansas; and 
(D)Bill Self, the Head Coach of the University of Kansas men’s basketball team. 
 
Lorraine C. Miller,Clerk.
